 



COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT, dated as of February 14, 2018, by and among
Rennova Health, Inc. (the “Seller”) and the undersigned purchaser (the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase from the Seller and the Seller
desires to sell to the Purchaser 200,000 shares (the “Shares”) of Common Stock,
par value $0.001 per share (the “Common Stock”), of Nanovibronix, Inc., a
Delaware corporation (the “Company”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

ARTICLE I

 

Purchase and Sale of the Common Stock

 

Section 1.1. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement and on the basis of the representations, warranties
and agreements contained herein, the Seller hereby sells, assigns, transfers and
conveys to the Purchaser the Shares and the Purchaser hereby purchases the
Shares from the Seller for a cash purchase price per Share equal to $4.00, or
$800,000 in the aggregate (the “Purchase Price”). The Purchaser shall pay the
Purchase Price by one or more wire transfers of immediately available funds to
the Seller pursuant to the wire transfer instructions set forth on Schedule A
attached hereto, upon receipt of the Seller’s deliveries pursuant to Section
1.2. Further, Seller agrees to execute and deliver any additional documents and
provide any and all information and cooperation as may be necessary or
appropriate to achieve the purposes of this Agreement.

 

Section 1.2. Closing Deliveries. At the Closing, subject to the terms and
conditions hereof, Seller shall deliver the Shares to the Purchaser through The
Depository Trust Company Deposit or Withdrawal at Custodian system for credit to
the Purchaser’s account set forth on the signature page hereto.

 

Section 1.3. Termination. This Agreement and the transactions contemplated
hereunder may be terminated by the Seller or the Purchaser, by written notice to
the other party, if the Closing of the purchase and sale of the Shares has not
been consummated on or before February 21, 2018; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party.

 

 

 

 

ARTICLE II

 

Representations and Warranties Regarding the Seller

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

Section 2.1. Authorization. Seller has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, all of which
have been duly authorized by all requisite action. This Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. No authorization, approval, filing with or
consent of any governmental body or third party is required for the sale of the
Shares to the Buyer pursuant to this Agreement.

 

Section 2.2 Seller Not an Affiliate. Seller is not and since at least December
1, 2016 has not been an “affiliate” of the Company, as defined in Rule 405 and
Rule 144 under the Securities Act of 1933, as amended (the “1933 Act”). Other
than in its capacity as a shareholder of the Company, the Seller does not have,
nor since at least December 1, 2016 has it ever had, any relationship of any
nature with the Company or any of its affiliates.

 

Section 2.3. No Consents/Advice. No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other
individual, partnership, corporation, joint stock company, unincorporated
organization or association, trust or joint venture, or a governmental agency or
political subdivision thereof (each, a “Person”) is necessary for the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby by it. Seller has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its sale of the Shares.

 

Section 2.4. Ownership of the Shares; No Restrictions on Resale. Seller has
beneficially owned the Shares since 2011, and acquired the Shares for its own
account and not with a view to, or for sale in connection with, any
distribution, resale or public offering of such Shares or any part thereof in
violation of the 1933 Act (as defined below). The Shares are free trading and
have no restrictions on resale to the Purchaser. It owns the Shares beneficially
and of record, free and clear of any liens, claims or encumbrances
(collectively, “Encumbrances”). It has not entered into any agreement,
arrangement or other understanding (i) granting any option, warrant or right of
first refusal with respect to the Shares to any Person, (ii) restricting its
right to sell the Shares to the Purchaser, or (iii) restricting any other of its
rights with respect to the Shares. It has the absolute and unrestricted right,
power and capacity to sell, assign and transfer the Shares to the Purchaser free
and clear of any Encumbrances. Upon payment in full of the Purchase Price, the
Purchaser will acquire good, valid and marketable title to the Shares, free and
clear of any Encumbrances created by the Seller. Except as specifically set
forth in this Agreement, it has not entered into any agreement, arrangement or
understanding (written or oral) of any nature with any Person with respect to
the transactions contemplated hereby, including, without limitation, any
agreement or understanding (written or oral) with the Company or any of its
shareholders to purchase or otherwise receive shares of Common Stock or other
securities.

 

2

 

 

Section 2.5. Brokers. No Person is or will be entitled to a broker’s, finder’s,
investment banker’s, financial adviser’s or similar fee from it in connection
with this Agreement or any of the transactions contemplated hereby.

 

Section 2.6. No Litigation. There is no action, suit, proceeding, judgment,
claim or investigation pending, or to the knowledge of the Seller, threatened
against the Seller which could reasonably be expected in any manner to challenge
or seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated hereby.

 

Section 2.7. Bankruptcy. Seller is not under the jurisdiction of a court in a
Title 11 or similar case (within the meaning of Bankruptcy Code Section
368(a)(3)(A) (or related provisions)) or involved in any insolvency proceeding
or reorganization.

 

Section 2.8. Non-Public Information. Seller is not selling the Shares “on the
basis of” (as defined in Rule 10b5-1 of the Securities Exchange Act of 1934, as
amended) any material, non-public information about the Shares or the Company.

 

ARTICLE III

 

Representations and Warranties Regarding the Purchaser

 

The Purchaser hereby represents and warrants to the Seller as follows:

 

Section 3.1. Authorization. It has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, all of which
have been duly authorized by all requisite action. This Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
agreement, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

Section 3.2. Access to Information. It has received all information regarding
the Company that it deems necessary or advisable to evaluate the risks and
merits of an investment in the Shares. It acknowledges that neither the Seller
nor any of its authorized representatives have made any representation or
warranty regarding the Company or an investment in the Shares, other than as
contained herein. Purchaser has made its own investigation of the business of
the Company in making Purchaser’s determination to purchase the Shares.
Purchaser understands that its investment in the Shares involves a significant
degree of risk.

 

Section 3.3. Brokers. No person is or will be entitled to a broker’s, finder’s,
investment banker’s, financial adviser’s or similar fee from it in connection
with this Agreement or any of the transactions contemplated hereby.

 

Section 3.4. Financial Resources. It has presently available to it sufficient
cash resources to enable it to pay the Purchase Price.

 

3

 

 

ARTICLE IV

 

Survival, Amendment and Waiver

 

Section 4.1. Survival. The representations and warranties contained in this
Agreement or any certificate delivered in connection herewith shall survive the
sale of the Shares as contemplated hereby.

 

Section 4.2. Amendments. This Agreement (including the provisions of this
Section 4.2) may not be amended or modified except by an instrument in writing
signed on behalf of all of the parties affected by such amendment or
modification.

 

Section 4.3. Extension; Waiver. The parties hereto may (i) extend the time for
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto,
and (iii) waive compliance with any of the agreements of the other parties
hereto or satisfaction of any of the conditions to such party’s obligations
contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of a party hereto to assert any of
its rights hereunder shall not constitute a waiver of such rights.

 

ARTICLE V

 

Miscellaneous

 

Section 5.1. Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, when delivered by courier, three days after
being deposited in the mail (registered or certified mail, postage prepaid,
return receipt requested), or when received by facsimile transmission upon
receipt of a confirmed transmission report to the respective address set forth
on the signature pages hereto. Any party hereto, by notice given to the other
parties hereto in accordance with this Section 5.1 may change the address or
facsimile transmission number to which such notice or other communications are
to be sent to such party.

 

Section 5.2. Expenses. Each of the parties hereto shall pay its own expenses
incident to this Agreement and the transactions contemplated herein.

 

Section 5.3. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

4

 

 

Section 5.4. Assignment; Successors and Assigns; No Third Party Rights. This
Agreement may not be assigned by operation of law or otherwise, and any
attempted assignment shall be null and void. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors, permitted assigns and legal representatives. This Agreement shall be
for the sole benefit of the parties to this Agreement and their respective
heirs, successors, permitted assigns and legal representatives and is not
intended, nor shall be construed, to give any Person, other than the parties
hereto and their respective heirs, successors, assigns and legal
representatives, any legal or equitable right, remedy or claim hereunder.

 

Section 5.5. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.

 

Section 5.6. Titles and Headings. The titles and headings in this Agreement are
for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

Section 5.7. Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the matters covered hereby and thereby and
supersedes all previous written, oral or implied understandings among them with
respect to such matters.

 

Section 5.8. Severability. The invalidity of any portion hereof shall not affect
the validity, force or effect of the remaining portions hereof. If it is ever
held that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.

 

Section 5.9. Interpretation. Unless otherwise indicated to the contrary herein
by the context or use thereof: (i) the words, “herein,” “hereto,” “hereof” and
words of similar import refer to this Agreement as a whole and not to any
particular Section or paragraph hereof; (ii) words importing the masculine
gender shall also include the feminine and neutral genders, and vice versa; and
(iii) words importing the singular shall also include the plural, and vice
versa.

 

Section 5.10. No Strict Construction. Each of the parties hereto acknowledge
that this Agreement has been prepared jointly by the parties hereto, and shall
not be strictly construed against either party.

 

[Remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  SELLER:           Name of Seller: Rennova Health, Inc.   Signature of Seller:
/s/ Seamus Lagan   Title of Seller: Chief Executive Officer       Notice for
Address:   Rennova Health, Inc.     400 S. Australian Avenue, 8th Floor     West
Plam Beach, Floride 33401             PURCHASER: 100,000 Shares       Notice for
Address: Name of Purchaser: Sabby Healthcare Master Fund, Ltd. c/o Sabby
Management Signature of Purchaser: /s/ Robert Grundstein 10 Mountainview Road
Title of Purchaser: COO of Investment Manager Suite 205     Upper Saddle River,
New Jersey 07458             PURCHASER: 100,000 Shares       Notice for Address:
Name of Purchaser: Sabby Volatility Warrant Master Fund, Ltd. c/o Sabby
Management Signature of Purchaser: /s/ Robert Grundstein 10 Mountainview Road
Title of Purchaser: COO of Investment Manager Suite 205     Upper Saddle River,
New Jersey 07458    



 

6

 



 